Title: To John Adams from James Warren, 15 March 1775
From: Warren, James
To: Adams, John


     
      Dear Sir
      Plym: March 15th 1775
     
     With some difficulty I have Obtained the Inclosed. Some scruples which you have not resolved, and some fears, and Apprehensions from Rumors Abroad have Occasioned the delay, and reluctance. The Copy I got last Night. Have had no time to read it over. You will please to Examine and Correct &c. and do with it as you think proper, haveing as I dare say you will, a proper regard to prudence under present Circumstances. It is A long while since I had a line from you. Perhaps some may have Miscarried. The Bearer waits and I can only Add my regards to Mrs. Adams. And that I am Yr. Friend &c,
     
      J. Warren
     
    